First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that all the claims are drawn to itraconazole and a search of the method would encompass search results for a pharmaceutical composition comprising itraconazole.  This is not found persuasive because (i) the inventions, although related as suggested by applicant, are distinct as defined by MPEP § 802.01, i.e., they are not connected by design, operation and effect (composition vs treatment of idiopathic pulmonary fibrosis) and (ii) the search and examination of the entire application cannot be made without serious burden as defined by MPEP § 808.02, i.e., the separate classification as shown in the restriction requirement; different search queries are required for the inventions and a reference against the composition might not be applicable to the method of use.
The requirement is still deemed proper and is therefore made FINAL.
Note:  As noted in the restriction requirement, rejoinder would have been applicable with the election of the composition, i.e., product, after allowable subject matter was found.  Applicant elected the method of using itraconazole not the composition comprising itraconazole.

Based on applicant’s election of Group I, claims 20-25 stand withdrawn from 
further consideration as being drawn to a nonelected invention.  Claims 1-19 are 
rejected as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the severity of idiopathic pulmonary fibrosis, does not reasonably provide enablement for preventing or curing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
Briefly, the instant claims are drawn to a treatment method idiopathic pulmonary fibrosis (IPF) by administering itraconazole.  The present specification defines “treatment” as:
[0032] The present invention relates to methods and compositions for treating IPF in humans. The terms "treat" and "treatment" are used broadly to denote therapeutic and prophylactic interventions that favorably alter a pathological state. Treatments include procedures that moderate or reverse the progression of, reduce the severity of, prevent, 
or cure a disease. 


The term prophylactic is defined as:

    PNG
    media_image1.png
    83
    380
    media_image1.png
    Greyscale

As defined by the present specification, “treatment” is inclusive of prevent/cure which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound.  Applicant has not demonstrated preventing/curing of IPF in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compound instantly claimed and preventing/curing of IPF.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing/curing IPF in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compound actually prevents/cures IPF.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The term “including” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
In other words, is applicant suggesting the administration of itraconazole for treatment of idiopathic pulmonary fibrosis would not necessarily result in reduction of fibrosis or fibrotic activity?
Claims 11, 13 and 14 recite the limitation “less than about” or “between about”.  The term “less than” or “between” delineates only numerical values less than or between the recited value(s) where the term “about” may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting. See also MPEP 2173.05(b) (citing Amgen v. Chugai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase “at least about” was held indefinite). 
For these reasons, the skilled artisan in the art would be unable to determine the 
metes and bound of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bollong et al. (2017) in view of Rundfeldt et al. (US20110190245, 2011) and Darquenne (2012).
Bollong et al. teaches that fibrosis, a disease in which excessive amounts of connective tissue accumulate in response to physical damage and/or inflammatory insult, affects nearly every tissue in the body and can progress to a state of organ malfunction and death. A hallmark of fibrotic disease is the excessive accumulation of extracellular matrix-secreting activated myofibroblasts (MFBs) in place of functional parenchymal cells. As such, the identification of agents that selectively inhibit the transdifferentiation process leading to the formation of MFBs represents an attractive approach for the treatment of diverse fibrosis-related diseases. Itraconazole was identified as an inhibitor of MFB cell fate in resident fibroblasts derived from multiple murine and human tissues (i.e., lung, liver, heart, and skin) (abstract). Transforming growth factor-β1 (TGF-β1) mediated SMAD2/3 signaling commonly drives the transdifferentiation of resident fibroblasts or HSCs to MFBs and stimulates production of ECM components in the latter populations, and these underlying events result in scar formation, which interferes with normal organ function and can lead to a variety of fibrotic diseases, including idiopathic pulmonary fibrosis (IPF) (see page 4679, 1st column). Among the most promising lead compounds for which antifibrotic activity had not been previously reported was the triazole antifungal itraconazole (ITA), a well-tolerated drug that has been used clinically for over 25 years. ITA was found to dose dependently decrease MFB formation with a half-maximal inhibitory concentration (IC50) of ~300 nM, with efficacy comparable to that of the TGF- β1 signaling inhibitor SB-431542 (a selective ALK5 inhibitor). Interestingly, other classes of antifungal agents were not active in this assay, suggesting that ITA’s ability to inhibit MFB formation may be due to a distinct activity of this drug (see page 4680, 1st column).  Bollong et al. also teaches pirfenidone is a known antifibrotic drug (see page 4682, left col., lines 20-24).
Rundfeldt et al. teaches new nanosuspensions of antifungal azole derivatives, particularly itraconazole, with improved impurity profile optimized for inhaled administration for the prevention, reversal and medical treatment of fungal infections of the respiratory tract including adjacent lymph nodes. The new formulation which is devoid of particulate inorganic contamination can be safely administered by inhalation. This administration route results in an improved therapeutic effect and reduced side effect profile as compared to the previously used clinical administration route, i.e. oral or parenteral (intravenous) administration (abstract, p 0052-0060). The reference teaches particles having an average particle diameter in the range from 50 nm to about 40 nm (p 0050); Example 4 teaches lung deposition and lung kinetics of itraconazole and administration via a dry powder of micronized crystalline itraconazole with lactose (i.e. a pharmaceutically acceptable excipient) in a dosage of 10 mg/kg (p 0130) and Example 5 teaches nebulized suspension for aerosol administration (p 0081 and 0145). It is taught that the daily dose is 1 to 1000 mg per day (p 0082).
See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore as Rundfeldt teaches 
dosages and particle diameters that fall within and overlap with those recited by the instant claims, said dosages and particle diameters are thereby obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the instant application to have treated idiopathic pulmonary fibrosis with ITA as taught by Bollong et al. by administration of the inhaled compositions of itraconazole of Rundfeldt. One would have been motivated to do so as Rundfeldt, like Bollong et al., teaches itraconazole has undesirable side effects however, Rundfeldt teaches an inhalation formulation of nanoparticles of ITA and the delivery of the compound directly to the lungs via inhalation results in improved therapeutic effect and reduced side effect.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully delivering itraconazole into the lungs of idiopathic pulmonary fibrosis patients via the compositions of Rudfeldt, thereby inhibiting MFB formation and treating idiopathic pulmonary fibrosis with reduced side effect.  Determining the dose of ITA, as taught by Rudfeldt, that would result in optimum treatment of ITA would require only routine experimentation that would have been within the level of skill of the ordinary artisan, i.e., medical doctor.
Additionally, as noted by the present specification and would have been known in the art at the time of the present invention, although, the etiology of IPF is unknown, infection agents are thought to be a potential factor (see paragraph [0003] of the present specification).  Based on said knowledge, the skilled artisan would have had the reasonable expectation that the antifungal doses would also be effective as its antifibrotic doses.  Again, routine experimentation would make said determination.
The claimed invention further differs by reciting (i) diameters between 0.5 to 5 microns ITA drug particles (see claims 5-7); (ii) liposomal preparation of ITA (see claims 13 and 14) and (iii) the administration of an additional antifibrosis agent such as, pirfenidone or nintedanib (see claims 16-18).
As evidenced by Darquenne and would have been known to the skilled artisan in the art at the time of the present invention, the success of inhalation therapy is dependent on the drug(s) and the deposition of the drug in the respiratory tract.  As set forth in Darquenne, the efficiency of an inhaled drug is affected by the particle size (see the entire article, especially Abstract).  Large particles (>6 micron or 6000 nm) tend to mainly deposit in the upper airway, limiting  the amount of drugs delivered to the lung; small particles (<2 micron or 2000 nm) deposit mainly in the alveolar region and are probably the most apt to act systemically, whereas particle in the size range of 2-6 microns (2000 to 6000nm) are best suited to treat the central and small airways (see Abstract; page 145, last paragraph).
 	Based on the knowledge in the art as taught by Darquenne, determining the particle size of the nanoparticles of Rudfeldt that would be most effective in treating IPF would require routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  As recognized by MPEP § 2144.05(II)(A):
	"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
The claimed invention recites liposomal preparation of ITA or the administration of an additional antifibrosis agent such as, pirfenidone or nintedanib.
The preparation of various inhalation formulations, including liposomal 
formulations, are known in the art (see for example, US 2006/0141029, Heller et al., paragraphs 0154, 0170, 0231).  Therefore, the preparation of liposomal formulation comprising ITA would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  
Claims 16-18 teaches the administration of an additional antifibrosis agent such 
as, pirfenidone or nintedanib.  
As noted by Bollong et al., pirfenidone is a known antifibrotic agent (nintedanib is also known in the art, see for example, Richeldi et al., 2014) and as recognized by MPEP § 2144.06(I):

    PNG
    media_image2.png
    325
    639
    media_image2.png
    Greyscale

Thus, the combination of ITA with other antifibrotic agents, such as, pirfenidone, for treatment of IPF would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art to have antifibrotic property.  Determining the amount of said additional compound in the combination would also require only routine experimentation which would have been within the level of skill of 
the ordinary artisan in the art.
In summary, the antifibrotic activities of ITA and pirfenidone are taught by 
Bollong; Rundfeldt teaches an inhalation formulation comprising the claimed dose for 
pharmaceutical use have improved therapeutic effect and reduced side effect profile and the preparation of different inhalation formulations are known in the art.  Therefore, the claimed invention is rendered prima facie obvious.

Other Matters
The misspelling of “inhalation” in claims 5-8, 11 and 13-15 is noted.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628